EXHIBIT EXECUTION COPY AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement, dated as of February 25, 2008, amends and restates the employment agreement originally entered into as of April 21, 1999, and is by and between MidAmerican Energy Holdings Company, an Iowa corporation (the Company”), and Patrick J. Goodman (the Executive). RECITALS The Company desires to employ the Executive as its Senior Vice President and Chief Financial Officer on the terms set forth in this Agreement, and the Executive desires to accept such employment. Accordingly, the Company and the Executive agree as follows: AGREEMENT Section 1.Defined Terms.Terms used but not defined in this Agreement will have the meanings ascribed to them in Exhibit A to this Agreement. Section 2.Emp1oyment. (a)The Company will employ the Executive as,and the Executive will act as the Senior Vice President and Chief Financial Officer of the Company, subject to and upon the terms set forth in this Agreement, for the Term of Employment. (b)The Executive’s primary place of employment will be Des Moines, Iowa. Section 3.Duties. (a)The Executive (i) will perform and discharge the duties incident to and consistent with his title of Senior Vice President and Chief Financial Officer, and (ii) will perform and discharge such other duties, and will have such other authority, as are delegated to him by the Chairman of the Board of the Company (hereinafter referred to as the “Chairman of the Board”). In performing such duties, the Executive will report directly to, and be subject to the direction of, the Chairman of the Board. (b)The Executive will act, without any compensation in addition to the compensation payable pursuant to this Agreement, as an officer or member, of the board of directors of any subsidiary of the Company, if so appointed or elected. (c)During the Term of Employment the Executive (i) will devote his entire time, attention and energies during normal business hours to the business of the Company and its subsidiaries and (ii) will not, without the written consent of the Chairman of the Board, perform any services for any other Person or engage in any other business or professional activity, whether or not performed or engaged in for profit. 1 (d)Notwithstanding subsection 3(c), the Executive, without the consent of the Chairman of the Board, may (i) purchase securities issued by, or otherwise passively invest his personal or family assets in, any other company or business within the constraints imposed by the Code of Business Conduct referred to below, and (ii) engage in governmental, political, educational or charitable activities, but only to the extent that those activities (A) are not inconsistent with any direction of the Chairman of the Board or any duties under this Agreement, and (B) do not interfere with the devotion by the Executive of his entire time, attention and energies during normal business hours to the business of the Company. Section 4.Compensation. (a)During the Term of Employment, the Company will pay the Executive a base salary at an annual rate of $220,000, in substantially equal periodic payments in accordance with the Company’s practices for executive employees, as determined from time to time by the Chairman of the Board. (b)The Chairman of the Board will review the salary payable to the Executive at least annually beginning in the fourth fiscal quarter of 2007. The Chairman of the Board, in his discretion, may increase the salary of the Executive from time to time, but may not reduce the salary of the Executive below the amount set forth in subsection 4(a) above. (c)During the Term of Employment, the Executive shall be eligible for consideration for an annual incentive merit bonus, for the Executive’s performance during the fiscal year of the Company in an amount determined by the Chairman of the Board in his discretion, by reference to the accomplishment by the Executive of goals established by the Chairman of the Board for the related fiscal year. The Executive shall also be eligible to be paid other bonuses for each fiscal year as determined by the Chairman of the Board. The Executive’s annual incentive merit bonus, together with all such other bonuses paid or payable for the fiscal year (including any amounts for which receipt is otherwise deferred pursuant to a plan or arrangement with the Company), is referred to herein as “Annual Bonus Compensation.” (d)The Company will reimburse the Executive, subject to compliance by the Executive with the Company’s customary reimbursement practices, for all reasonable and necessary out-of-pocket expenses incurred by the Executive on behalf of the Company in the course of its business. (e)The Company may reduce any payments made to the Executive under this Agreement by any required federal, state or local government withholdings or deductions for taxes or similar charges, or otherwise pursuant to law, regulation or order. (f)Any base salary payable to the Executive for any period of employment of less than one year during the Term of Employment will be reduced to reflect the actual number of days of employment during the period except as provided in Sections 8(b) and 8(c). 2 Section 5.Other Benefits. (a)During the Term of Employment, the Executive and his dependents may participate in and receive benefits under any employee benefit plan which the Company makes generally available to its employees and their families, including any pension, life insurance, medical benefits, dental benefits or disability plan, but only to the extent that the Executive or his dependents otherwise satisfies the standards established for participation in the plan. The terms of Executive’s existing option agreements, as amended, remain unaffected hereby, except as set forth in Sections 8(b) and 8(c) hereof. (b)The Executive may take up to three weeks of vacation during each full calendar year during the Term of Employment at a time mutually convenient to the Executive and the Company, without loss of compensation or other benefits under this Agreement. Section 6.Confidentiality and Post-Employment Restrictions. (a)The Executive acknowledges that the Company and its Affiliates have confidential information and trade secrets, whether written or unwritten, with respect to carrying on their business, including sensitive marketing, bidding, technological and engineering information and data, names of past, present and prospective customers or partners of and vendors or suppliers to the Company and its Affiliates, working relationships with governmental agencies and officials, methods of pricing contracts and income and expenses associated therewith, the international business strategy and relative ranking of opportunities in various countries, negotiated prices and offers outstanding, credit terms and status of accounts and the terms or circumstances of any current or prospective business arrangements between the Company and its Affiliates and any third parties (“Confidential Information and Trade Secrets”). As used in this Agreement, the term Confidential Information and Trade Secrets does not include (i) information which becomes generally available to the public other than as a result of a disclosure by the Executive, (ii) information which becomes available to the Executive on a nonconfidential basis from a source other than the Company or its Affiliates, or (iii) information known to the Executive prior to any disclosure to him by the Company or its Affiliates. The Executive further acknowledges that the Executive possesses a high degree of knowledge of the independent energy industry and, in particular, has committed to a longstanding relationship with the Company and its Affiliates as an employee and officer, which has allowed, and will continue to allow, him access to the Company’s Confidential Information and Trade Secrets. Accordingly, any employment by the Executive with another employer in the independent energy industry or participation by him as a substantial investor in any such industry may necessarily involve disclosure of the Company’s Confidential Information and Trade Secrets. Consequently, the Executive agrees that, if he voluntarily resigns his employment with the Company for any reason other than (i) a breach of this Agreement by the Company, or (ii) for Good Reason, he shall not at any time during the two-year period after such resignation, directly or indirectly accept employment by or invest in (except as a passive investor in a public corporation or in a publicly issued partnership interest which, in either event, would not exceed an ownership interest of 2% of the outstanding equity or partnership interest) in any person, firm, corporation, partnership, joint venture or business which is engaged in the production or marketing of steam or electrical energy or the distribution or supply of electricity or natural gas (in each case in the States of Iowa, Illinois, Nebraska, South Dakota, Kansas, Missouri, Minnesota or Wisconsin) or which otherwise directly competes with the business of the Company or its Affiliates and, further, the Executive agrees that, to avoid the risk of disclosing or improperly using Confidential Information or Trade Secrets, he shall not directly, or indirectly, provide consulting or advisory services to any of such independent energy or utility businesses which conduct business in such States or otherwise directly compete with the Company or its Affiliates.
